Citation Nr: 0010941	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  95-28 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a perforated colon.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
February 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Cheyenne Regional 
Office (RO) February 1995 rating decision which granted 
service connection for post-operative residuals of a 
perforated colon, assigned it a 100 percent evaluation, and 
reduced the evaluation for this disability from 100 to 10 
percent, effective April 1, 1995.

This issue was previously before the Board in June 1999, at 
which time it was remanded for further development of the 
evidence.  Following additional development, the RO, in a 
December 1999 rating decision, established service connection 
for surgical scar, status post perforated colon repair, and 
assigned this disability a 10 percent rating effective from 
January 25, 1996.  The combined rating for the post-operative 
residuals was increased from 10 percent to 20 percent 
effective January 1996.  The veteran has not expressed 
disagreement with the rating assigned for the post-operative 
scar, nor the effective date.  In view of the foregoing, this 
matter is not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence does not show that the veteran's post-
operative residuals of a perforated colon have been 
productive of moderate symptoms.

2.  The evidence does not show that the veteran's post-
operative residuals of a perforated colon have been 
productive of occasional involuntary bowel movements which 
require him to wear a pad.

3.  The evidence does not show that the veteran's post-
operative residuals of a perforated colon have been 
productive of a severe disability with diarrhea or more or 
less constant abdominal distress.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for post-operative residuals of a perforated colon 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7329 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has disagreed with the 10 percent rating that the 
RO assigned his service-connected post-operative residuals of 
a perforated colon.  Thus, he contends that an increased 
evaluation is warranted for his post-operative residuals of a 
perforated colon.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his post-operative residuals of a perforated 
colon (within the competence of a lay party to report) is 
sufficient to well ground his claim.  Thus, the Board finds 
that the facts relevant to the issue on appeal have been 
properly developed and that the VA duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  Thus, the propriety of each rating during the 
time period from April 1, 1995 through to the present is now 
before the Board.

The RO has rated the veteran's post-operative residuals of a 
perforated colon under Diagnostic Code 7329.  Under 
Diagnostic Code 7329, a 10 percent evaluation is warranted 
for resection of the large intestine with slight symptoms.  A 
20 percent evaluation is warranted for moderate symptoms.  A 
40 percent rating is provided where there are severe 
symptoms, objectively supported by examination findings.  
38 C.F.R. § 4.114, Diagnostic Code 7329.

Diagnostic Code 7332 provides that a 10 percent evaluation is 
warranted where there is an impairment of rectal or anal 
sphincter control which causes constant slight or moderate 
leakage.  A 30 percent evaluation is warranted where there 
are occasional involuntary bowel movements, necessitating 
wearing of a pad.  A 60 percent evaluation is warranted where 
there is excessive leakage and fairly frequent involuntary 
bowel movements.  A 100 percent evaluation is warranted where 
there is complete loss of sphincter control.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.

The veteran's post-operative residuals of a perforated colon 
may also be rated under Diagnostic Code 7319, for an 
irritable colon syndrome.  Under this code, a 10 percent 
evaluation is warranted for a moderate irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) manifested 
by frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation requires severe disability 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

VA medical records reflect that the veteran underwent a 
colonoscopy on November 10, 1994.  He thereafter developed 
abdominal pain.  X-rays on November 12, 1994, showed free air 
and he immediately underwent sigmoid colectomy, colostomy, 
Hartmann's pouch, for colon perforation secondary to 
colonoscopy.  He was readmitted to the VA hospital in 
December 1994 and underwent an uncomplicated colostomy 
takedown.  Later in December 1994 he visited the hospital for 
a follow-up visit and was found to be markedly dehydrated 
with severe tachycardia, diarrhea, hypopotassemia and fever.  
CT of the abdomen showed an intra-abdominal abscess in the 
area of the colonic anastomosis.  Drains were placed and he 
experienced immediate improvement in his clinical condition.  
He was discharged in January 1995 and went seen for follow-up 
later in January his drain was removed and CT scan showed no 
further accumulation in the abscess cavity.  

By a February 1995 rating decision, the RO held that the 
veteran was entitled to compensation pursuant to 38 U.S.C.A. 
§ 1151 for post-operative residuals of a perforated colon.  A 
100 percent rating was assigned for this disability under 
Diagnostic Code 7329, effective November 10, 1994, to be 
reduced to 10 percent effective April 1, 1995.

On VA medical examination in March 1995, the veteran reported 
that he experienced occasional abdominal pain.  It was noted 
that he had had very few problems since he had been 
discharged in January 1995.  His weight was 154-155, with 
maximum weight in the last 12 months of 175 pounds.  
Examination revealed that his abdomen was soft and that he 
was positive for bowel sounds.  No hepatosplenomegaly or 
hernia were found.  The assessment was status post polyp 
removal and perforated bowel resulting in a colostomy and 
reversal with some complications but healing well.

VA medical records show that in August 1995 the veteran was 
admitted for treatment due to acute ethanol abuse.  His 
weight was 73.5 kilograms.  Physical examination of his 
abdomen revealed a midline surgical scar.  The abdomen was 
soft.  There were normal bowel sounds.  

At his January 1996 hearing, the veteran testified that his 
post-operative residuals of a perforated colon had caused 
exhaustion and weight loss.  He also testified that he 
experienced abdominal pain when he played golf.  He reported 
that he had not had any eating problems.  He also reported 
that he had had some irregularity trouble.  He indicated that 
he treated his post-operative residuals of a perforated colon 
with Ibuprofen.

VA hospital records dated in August 1996 show that the 
veteran was admitted for treatment due to alcohol 
intoxication.  Upon admission, an examination revealed that 
his abdomen was soft and diffusely tender to palpation.  His 
bowel sounds were normal.  He denied bloody stools and 
melena.  His weight was 73.5 kilograms.  He refused a rectal 
examination.

VA hospital records, dated in June 1997, show that the 
veteran was admitted for a laryngoscopy with a biopsy due to 
a lesion of his larynx.  These records do not include any 
report or finding which pertains to his post-operative 
residuals of a perforated colon.

VA medical records reflect that in December 1998 the veteran 
reported that he experienced chronic upset stomach problems.  
An examination revealed that his abdomen had a small 
umbilical hernia.  The pertinent assessment was presumed 
gastritis.  A September 1999 record shows that he reported 
that he experienced frequent constipation.

In October 1999, the veteran was accorded an examination for 
disability evaluation purposes.  The examiner noted that the 
veteran's records were not available for review.  According 
to the history provided by the veteran he had sustained a 
perforation of the bowel during a colonoscopy in October 1994 
and that he had revision of the diverting colostomy in 
December 1994.  During the course of his illness, he lost 
over 50 pounds.  The veteran reported that he had previously 
been employed as a heavy equipment operator and a grade 
checker, and that he felt that his post-operative residuals 
of a perforated colon had rendered him unable to work.  
Examination revealed that the veteran's height was 71.5 
inches and his weight was 198 pounds.  He was described as 
overweight.  His abdomen was mildly obese.  He had two peri-
incisional hernias above the umbilicus.  It was noted that he 
had bowel movement every other day and that he used a stool 
softener.  The pertinent impression was perforation of colon 
following colonoscopy and polypectomy in 1994 with subsequent 
emergency surgery performed in the VA system.

By a December 1999 addendum, the physician who conducted the 
October 1999 VA medical examination reported that since the 
time of the examination he had the opportunity to review the 
veteran's records.  According to the chart, the veteran had a 
perforation of a diverticulum which precipitated the surgery 
and not a perforation at the time of polypectomy.  The 
physician offered his opinion that the severity of the 
veteran's post-operative residuals of a perforated colon were 
somewhere between slight and moderate.  The physician also 
reported that it was unlikely that the veteran would be able 
to go back to the type of heavy work that he had previously 
been involved in, but that he was able to do light work as 
described by the U.S. Department of Labor Dictionary of 
Occupational Titles.  The physician noted that the veteran 
weight in August 1996 was approximately 170 pounds and in 
March 1997 it was 198 pounds.  His weight when examined in 
October 1999 was also 198 pounds.  The physician concluded 
that the veteran's weight loss had been stable.  The 
physician commented that the veteran had frequent discomfort 
precluding heavy lifting but not hampering normal activity.  
The physician indicated that, in view of this impairment, as 
well as the impairment attributable mild discomfort due to 
scars and a palpable defect in the supporting structures of 
the abdominal wall, the veteran would be given a whole person 
impairment of 10 to 19 percent according to the Guides 
Evaluation of Permanent Impairment in the American Medical 
Association, Fourth Edition.

On the basis of the foregoing evidence, the Board is of the 
opinion that an evaluation in excess of 10 percent is not 
warranted for the veteran's post-operative residuals of a 
perforated colon under Diagnostic Code 7329.  Under this 
code, a 20 percent evaluation requires the evidence to show 
that the veteran's post-operative residuals of a perforated 
colon have been productive of moderate symptoms.  This has 
not been demonstrated by the pertinent evidence.  The March 
1995 VA examination report shows that his abdomen was soft 
and that he was negative for a hernia or hepatosplenomegaly.  
VA hospital records show that when he was admitted for 
treatment due to alcohol intoxication in August 1996 his 
abdomen was diffusely tender to palpation.  Moreover, the VA 
outpatient treatment records show that he was treated for 
stomach problems on only one occasion between April 1995 and 
September 1999, and that these problems were attributed to 
gastritis.  Furthermore, the physician who examined the 
veteran for disability evaluation purposes in October 1999 
concluded that the residuals of the post-operative residuals 
were somewhere between slight to moderate.  This physician 
indicated that this assessment included impairment due to the 
scars.  As noted above, the RO has given the veteran a 
separate 10 percent rating for impairment due to the post-
operative scars.  The Board is aware of the veteran's 
testimony regarding his exhaustion, weight loss and abdominal 
pain.  However, the Board is also aware that he testified 
that he played golf and that he did not experience any eating 
problems.  Thus, the pertinent evidence does not show that 
the veteran's post-operative residuals of a perforated colon 
have been productive of moderate symptoms.  Consequently, an 
evaluation in excess of 10 percent is not warranted for this 
disability under Diagnostic Code 7329.

An evaluation in excess of 10 percent is not warranted for 
the veteran's post-operative residuals of a perforated colon 
under Diagnostic Code 7332.  An increased evaluation under 
this code would require the evidence to show that the veteran 
has had occasional involuntary bowel movements which 
necessitate the wearing of a pad.  In this case, the 
pertinent evidence is totally devoid or any reports or 
finding that he experienced occasional involuntary bowel 
movements or that he wore a pad.  As such, an evaluation in 
excess of 10 percent is not warranted for his post-operative 
residuals of a perforated colon under Diagnostic Code 7332.

An evaluation in excess of 10 percent is also not warranted 
for the veteran's post-operative residuals of a perforated 
colon under Diagnostic Code 7319.  Under this code, a 30 
percent evaluation is warranted for a severe disability with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  In this case, neither 
has been demonstrated by the pertinent evidence.  
Specifically, as reported earlier, the pertinent evidence 
does not show that the severity of the veteran's post-
operative residuals of a perforated colon had even been 
moderate in nature.  As such, a severe disability has not 
been shown.  In addition, while the pertinent evidence does 
show that he has experienced some constipation and abdominal 
distress, it does not show that his abdominal distress has 
been constant.  Rather, the March 1995 VA examination report 
shows that he indicated that his abdominal pain was only 
occasional.  In addition, while the VA hospital records show 
that his abdomen was diffusely tender to palpation in August 
1996, the remainder of these records are negative for any 
reports or findings of abdominal distress.  Moreover, as 
reported earlier, the VA outpatient treatment records show 
that he was treated for stomach problems on only one occasion 
in over four years, and that these problems were attributed 
to gastritis.  Furthermore, the most recent examination 
report and addendum are negative for any report of diarrhea 
and the physician clearly indicated that severe symptoms were 
not present.  Thus, the pertinent evidence does not establish 
that the veteran's post-operative residuals of a perforated 
colon have been productive of a severe disability manifested 
by diarrhea with more or less constant abdominal distress.  
Therefore, an evaluation in excess of 10 percent is not 
warranted for his post-operative residuals of a perforated 
colon under Diagnostic Code 7319.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a higher disability evaluation.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing norm for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that:  
(a) the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, as opposed to referring the claim to 
designated officials who have the delegated authority to 
award such a rating, but (b) the "purported" grant of a 
rating under 38 C.F.R. § 3.321(b)(1) by the Board would be 
harmless error.  Moreover, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 89 (1996).  
The Court also has held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the officials to which such authority is 
delegated might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Finally, in Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court has held that the 
Board is not precluded from affirming the RO conclusion that 
the claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching this conclusion 
on its own, and that for the Board to consider 38 C.F.R. 
§ 3.321(b)(1) where the RO has not done so would not 
constitute prejudicial error under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In this case, the evidence does not show that the veteran has 
been hospitalized frequently for his post-operative residuals 
of a perforated colon.  Rather, it shows that he was 
hospitalized for acute ethanol abuse, alcohol intoxication 
and a laryngoscopy with a biopsy due to a lesion of his 
larynx.  Moreover, this evidence does not demonstrate that 
his post-operative residuals of a perforated colon have 
caused marked a interference with employment.  The Board is 
cognizant of the fact that the December 1999 VA addendum 
shows that it was unlikely that the veteran will be able to 
return to the type of heavy work that he was previously 
involved with.  However, this addendum also shows that his 
service-connected disability has not prevented him from 
engaging in light work.  Thus, the pertinent evidence 
reflects that the overall disability picture does not rise to 
a level which would warrant an evaluation in excess of 10 
percent for his post-operative residuals of a perforated 
colon, keeping in mind that the separate rating of 10 percent 
for post-operative scars has resulted in a combined rating of 
20 percent for the post-operative residuals.  38 C.F.R. 
§ 3.321(b)(1) (1999).

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting an increased evaluation for the 
veteran's post-operative residuals of a perforated colon.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

An evaluation in excess of 10 percent for post-operative 
residuals of a perforated colon is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


